Citation Nr: 0724676	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  02-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric condition 
and, if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The Board finds that further development is needed before a 
decision can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VA's duties to notify 
and assist, are met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2006).

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Court of Appeals for 
Veterans' Claims (Court) issued a decision regarding the 
notice requirements associated with claims to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court also 
issued a decision concerning notice of specific elements of a 
claim for service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In a September 2001 letter, the RO 
informed the veteran of what the evidence must show to 
establish entitlement to service connection and of the need 
to submit new and material evidence for his previously denied 
claim to be reconsidered.  But the specific elements required 
by Kent and Dingess were not included in this letter.  The 
claim must be remanded in order to comply with these new 
notice requirements.  

The claims folder contains only one service medical record - 
the veteran's May 1953 separation examination - but the 
December 1953 rating decision references several service 
medical records, and the record contains an empty envelope, 
received in December 1953, that may have contained service 
medical records.  The veteran has continuously asserted that 
he was treated for three days at an emergency station in 
Korea for a nervous/psychiatric condition.  See e.g., notice 
of disagreement (NOD) received January 2002.  As the service 
medical records referenced in the December 1953 rating 
decision are not in the claims folder, and as the veteran has 
reported receiving treatment for a psychiatric disorder 
during service, efforts should be made to obtain the missing 
service medical records and any clinical and/or mental health 
records generated during military service.  

The record also reveals that the veteran has received 
compensation from the Social Security Administration (SSA).  
See September 1995 VA Form 119.  No request for records from 
the SSA, however, has ever been made.  Medical records from 
SSA pertaining to any original or continuing award of 
disability benefits should be requested and associated with 
the claims folder before a decision is rendered on the 
veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Provide notice to the veteran 
regarding what evidence is needed to 
reopen his previously denied claim for 
service connection, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

3.  Request the veteran's complete 
service medical records - including 
service medical records, any clinical 
records, and mental health records, and 
any SGO reports -- from the NPRC or other 
appropriate sources.  Also attempt to 
reconstruct the missing service medical 
records.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.  Notify the 
veteran as required by 38 C.F.R. 
§ 3.159(e) (2006).  

4.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether 
the records do not exist and whether 
further efforts to obtain the records 
would be futile.  

5.  Obtain the veteran's VA treatment 
records, to include outpatient records, 
since December 2001.  

6.  After the above and any other 
development that is deemed necessary has 
been completed by the RO, readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


